52 F.3d 1122
311 U.S.App.D.C. 277
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.HANSTAI INTERNATIONAL, INC.;  Western Overseas Trade andDevelopment Corporation., Petitioners,v.FEDERAL MARITIME COMMISSION;  United States of America, Respondents,Asia North American Eastbound Rate Agreement, Intervenor.
No. 94-1165.
United States Court of Appeals, District of Columbia Circuit.
April 12, 1995.Rehearing and Suggestion For RehearingIn Banc DeniedJune 27, 1995.

Before BUCKLEY, WILLIAMS, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause was considered on the record from the Federal Maritime Commission and on the briefs and oral arguments of counsel.  After full review of the case, the court is satisfied that appropriate disposition does not warrant an opinion.  See D.C.Cir.R. 36(b).


2
The Commission's conclusions--(1) that the contracts at issue were not void ab initio, (2) that ANERA conference members were entitled to take independent action on tariff rates, and (3) that the Commission lacked jurisdiction over various other claims raised by petitioners--are supported by its reasonable interpretation of the Shipping Act of 1984.  Chemical Mfrs. Ass'n v. Federal Maritime Comm'n, 900 F.2d 311, 314-15 (D.C.Cir.1990) (holding that this court owes Chevron deference to the Commission's construction of the Shipping Act of 1984).  Moreover, petitioners have otherwise failed to show that the Commission, in disposing of their claims, acted in an arbitrary or capricious manner, abused its discretion, or relied on any finding unsupported by substantial evidence.  Matson Navigation Co., Inc. v. Federal Maritime Comm'n, 959 F.2d 1039, 1043 (D.C.Cir.1992) (a petition for review will be denied unless Commission's action was arbitrary, capricious, an abuse of its discretion, not in accordance with law, or unsupported by substantial evidence).  Accordingly, it is


3
ORDERED AND ADJUDGED by this court that the petition for review be denied.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.